IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                           No. 85465
                ROBERT RICHARD TELLES, BAR NO.
                13597.                                                            ED



                         ORDER IMPOSING TEMPORARY SUSPENSION AND
                           RESTRICTING HANDLING OF CLIENT FUNDS
                            This is a petition by the State Bar for an order temporarily
                suspending attorney Robert Richard Telles from the practice of law,
                pending the resolution of formal disciplinary proceedings against him. The
                petition and supporting documentation demonstrate that Telles has been
                charged with murder and appears to have transferred significant funds
                from his trust account in 2022, after he left private practice and assumed
                the job of public administrator.
                            SCR 102(4)(b) provides, in pertinent part:
                            On the petition of bar counsel, supported by an
                            affidavit alleging facts personally known to the
                            affiant, which shows that an attorney appears to be
                            posing a substantial threat of serious harm to the
                            public, the supreme court may order, with notice as
                            the court may prescribe, the attorney's imniediate
                            temporary suspension or may impose other
                            conditions upon the attorney's practice.
                In addition, SCR 102(4)(c) provides that we may place restrictions on an
                attorney's handling of funds.
                            We conclude that the documentation before us demonstrates

                that Telles poses a substantial threat of serious harm to the public based on
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                               - 1Z
                the murder charge and recent trust account transfers suggesting potential
                mishandling or misappropriation of client funds.       For these reasons, his

                imrnediate temporary suspension is warranted under SCR 102(4)(b). We
                further conclude that Telles' handling of funds should be restricted.
                            Accordingly, attorney Robert Richard Telles is temporarily

                suspended from the practice of law, pending the resolution of formal
                disciplinary proceedings against him.'       Under SCR 102(4)(d), Telles is

                precluded from accepting new cases immediately upon service of this order,
                but he may continue to represent existing clients for a period of 15 days
                from service of this order. In addition, pursuant to SCR 102(4)(b) and (c),
                we impose the following conditions on Telles' handling of funds entrusted to
                him:
                               1. All proceeds from Telles' practice of law and all fees and
                other funds received from or on behalf of his clients shall, from the date of
                service of this order, be deposited into a trust account from which no
                withdrawals may be made by Telles except upon written approval of bar
                counsel; and
                               2. Telles is prohibited from withdrawing any funds from any
                and all accounts in any way relating to his practice of law, including but not
                limited to his general and trust accounts, except upon written approval of
                bar counsel.
                               The State Bar shall immediately serve Telles with a copy of this
                order. When served on either Telles or a depository in which he maintains
                an account, this order shall constitute an injunction against withdrawal of




                      'Telles may file a petition asking this court to dissolve or amend the
                order of temporary suspension as discussed in SCR 102(4)(e).
SUPREME COURT
        OF
     NEVADA

                                                        2
(01 I947A
                the proceeds except in accordance with the terms of this order. See SCR
                102(4)(c). Telles shall comply with the provisions of SCR 115.2
                            It is so ORDERED.



                                                         Parraguirre
                                                              ti •._


                                                                                         J.
                                                         Hardesty


                                                                                         J.
                                                         Stiglich


                                                                                         J.
                                                         Cadish




                                                         Pickering
                                                                    Poe.                 J.



                                                                                  'Too
                                                                  (74                    J.
                                                         Herndon


                cc:   Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Admissions Office, United States Supreme Court
                      Robert Richard Telles



                      2As provided in SCR 121(5), this matter is now public. This is our
                final disposition of this matter. Any new proceedings shall be docketed
                under a new docket number.

                       The Honorable Abbi Silver having retired, this matter was decided by
                a six-justice court.
SUPREME COURT
        OT
     NEVADA

                                                     3
(01 1947A